     Case 3:21-cv-00388-MMD-CLB Document 3 Filed 09/01/21 Page 1 of 1



1                              UNITED STATES DISTRICT COURT
2                                      DISTRICT OF NEVADA
3
      OREN PETERS,                                         Case No. 3:21-cv-0388-MMD-CLB
4
                                          Plaintiff,         ORDER TO PAY FILING FEE
5                                                             OR FILE APLICATION TO
             v.                                            PROCEED IN FORMA PAUPERIS
6
      CALIFORNIA SOCIALWORKERS OF
7     SAN MATEO, et al.,
8                                    Defendants.
9
10
11          On August 27, 2021, Plaintiff, submitted a complaint. (ECF No. 1-1). Plaintiff has

12   neither paid the full $402 filing fee for this matter nor filed an application to proceed in

13   forma pauperis.

14          IT IS, THEREFORE, HEREBY ORDERED that Plaintiff shall either pay the filing

15   fee in the amount of $402 or complete the attached application to proceed in forma

16   pauperis and file it with the Clerk of Court on or before Friday, September 24, 2021.

17   Failure to do so will result in a recommendation to the District Court to dismiss the

18   complaint.

19          The Court will retain Plaintiff’s civil rights complaint (ECF No. 1-1), but the Court

20   will not file the complaint unless and until Plaintiff timely files a fully complete application

21   to proceed in forma pauperis with all three documents or pays the full $402 filing fee.

22          The Clerk shall SEND to Plaintiff an application to proceed in forma pauperis by a

23   non-inmate.

24                  September 1, 2021
            DATED: __________________

25
26                                                UNITED STATES MAGISTRATE JUDGE
27
28
